UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 Commission file number 1-640 NL INDUSTRIES, INC. (Exact name of registrant as specified in its charter) New Jersey 13-5267260 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5reeway,Suite 1700 Dallas, Texas75240-2697 (Address of principal executive offices) Registrant's telephone number, including area code:(972)233-1700 Indicate by check mark: Whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). * Yes No * The registrant has not yet been phased into the interactive data requirements Whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934).Large accelerated filer Accelerated filer Non-accelerated filer X Smaller reporting company Whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes No X Number of shares of the registrant's common stock outstanding on April 29, 2011: 48,656,884. - 1 - NL INDUSTRIES, INC. AND SUBSIDIARIES INDEX Page number Part I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets - December 31, 2010; March 31, 2011 (unaudited) 3 Condensed Consolidated Statements of Operations (unaudited)- Three months ended March 31, 2010 and 2011 5 Condensed Consolidated Statement of Stockholders' Equity and Comprehensive Income - Three months ended March 31, 2011 (unaudited) 6 Condensed Consolidated Statements of Cash Flows (unaudited) - Three months ended March 31, 2010 and 2011 7 Notes to Condensed Consolidated Financial Statements (unaudited) 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosure About Market Risk 39 Item 4. Controls and Procedures 39 Part II. OTHER INFORMATION Item 1. Legal Proceedings 41 Item 1A. Risk Factors 41 Item 6. Exhibits 41 Items 2, 3, 4 and 5 of Part II are omitted because there is no information to report - 2 - NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) ASSETS December 31, March 31, (unaudited) Current assets: Cash and cash equivalents $ $ Restricted cash and cash equivalents Marketable securities 9 - Accounts and other receivables, net Inventories, net Prepaid expenses and other Deferred income taxes Total current assets Other assets: Marketable equity securities Investment in Kronos Worldwide, Inc. Goodwill Assets held for sale Other, net Total other assets Property and equipment: Land Buildings Equipment Construction in progress Less accumulated depreciation Net property and equipment Total assets $ $ - 3 - NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (CONTINUED) (In thousands) LIABILITIES AND EQUITY December 31, March 31, (unaudited) Current liabilities: Current maturities of long-term debt $ $ Accounts payable Accrued and other current liabilities Accrued environmental costs Income taxes Total current liabilities Non-current liabilities: Long-term debt Accrued pension costs Accrued postretirement benefit (OPEB) costs Accrued environmental costs Deferred income taxes Other Total non-current liabilities Equity: NL Stockholders' equity: Commonstock Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total NL stockholders' equity Noncontrolling interest in subsidiary Total equity Total liabilities and equity $ $ Commitments and contingencies (Notes 11 and 12) See accompanying Notes to Condensed Consolidated Financial Statements. - 4 - NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three months ended March 31, (unaudited) Net sales $ $ Cost of sales Gross margin Selling, general and administrative expense Other operating income (expense): Insurance recoveries Litigation settlement expense ) - Patent litigation settlement gain - Patent litigation expense ) ) Facility consolidation expense - ) Corporate expense and other, net ) ) Income (loss) from operations ) Equity in net income of Kronos Worldwide, Inc. Other income (expense): Interest and dividends Interest expense ) ) Income (loss) before income taxes ) Provision for income taxes Net income (loss) ) Noncontrolling interest in net income (loss) of subsidiary ) Net income (loss) attributable to NL stockholders $ ) $ Amounts attributable to NL stockholders: Basic and diluted net income (loss) per share $ ) $ Cash dividend per share $ $ Basic and diluted average shares outstanding See accompanying Notes to Condensed Consolidated Financial Statements. - 5 - NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY AND COMPREHENSIVE INCOME Three months ended March 31, 2011 (In thousands) NL Stockholders’ Equity Common stock Additional paid-in capital Retained earnings Accumulated other comprehensive loss Noncontrolling interest in subsidiary Total equity Comprehensive income (unaudited) Balance at December 31, 2010 $ ) $ $ Net income - - - $ Other comprehensive income, net - - - 42 Issuance of common stock 4 - - - Dividends - - ) - ) ) Balance at March 31, 2011 $ ) $ $ Comprehensive income $ See accompanying Notes to Condensed Consolidated Financial Statements. - 6 - NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Three months ended March 31, (unaudited) Cash flows from operating activities: Net income (loss) $ ) $ Depreciation and amortization Deferred income taxes Equity in net income of Kronos Worldwide, Inc. ) ) Distributions from Kronos Worldwide, Inc. - Accrued litigation settlement - Benefit plan expense greater (less) than cash funding: Defined benefit pension expense ) Other postretirement benefit expense 64 ) Other, net Change in assets and liabilities: Accounts and other receivables, net ) ) Inventories, net ) ) Prepaid expenses and other ) ) Accrued environmental costs ) ) Accounts payable and accrued liabilities ) ) Income taxes ) Accounts with affiliates Other, net ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Capital expenditures ) ) Change in restricted cash equivalents Proceeds from disposal of marketable securities Purchase of marketable securities - ) Net cash provided by investing activities - 7 - NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) (In thousands) Three months ended March 31, (unaudited) Cash flows from financing activities: Cash dividends paid $ ) $ ) Distributions to noncontrolling interests in subsidiary ) ) Proceeds from issuance of common stock 69 Indebtedness: Borrowings - Repayments - ) Other, net ) - Net cash used in financing activities ) ) Cash and cash equivalents - net change from: Operating, investing and financing activities ) ) Currency translation ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures: Cash paid (received) for: Interest $
